          1                                                                                 FTTBD
          2                                                                                 AUG ;r 9 2019
          3                                                                                 SUSAN Y. SOONG
                                                                                       CLERK, U.S. DISTRICT COURT

          4                                   UNITED STATES DISTRICT
                                                                                   JJ^^ERN DISTRICT OF CALIFORNIA
          5                                  NORTHERN DISTRICT OF CALIFORNIA

          6

          7    UNITED STATES OF AMERICA,                              Case No. 19-mj-71292-MAG
                               Plaintiff,
          8
                                                                      Charging District's Case No.
                        V.
          9
                                                                      MJ 18-3361
         10    VINCENTE RAMIREZ,

                               Defendant.
         11

         12                                 COMMITMENT TO ANOTHER DISTRICT

II       13          The defendant has been ordered to appear in the Central District of California.

i3
         14   The defendant may need an interpreter for this language: n/a.
OT   o

(5 -5    15          The defendant:            ( ) will retain an attorney.
cn "C


- 5      16                                    (X) is requesting court-appointed counsel.
^    C
TD £
         17          The defendant remains in custody after the initial appearance.
•a^
         18

         19           IT IS ORDERED: The United States Marshal must transport the defendant, together with

         20   a copy of this order, to the charging district and deliver the defendant to the United States Marshal

         21   for that district, or to another officer authorized to receive the defendant. The Marshal or officer

         22   of the charging district should immediately notify the United States Attorney and the Clerk of the

         23   Clerk for that district of the defendant's arrival so that further proceedings may be promptly

         24   scheduled. The Clerk of this district must promptly transmit the papers and any bail to the

         25   charging district.
                                                                       r?
         26   Dated: August 29, 2019

         27
                                                                  ELIZABETH D. LAPORTE
                                                                  United States Magistrate Judge
         28
